Citation Nr: 1520996	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  07-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral upper extremity carpal tunnel syndrome/peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

When the case was before the Board in March 2014 the Veteran's claim was denied.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted a Joint Motion for Remand.  The Order served to vacate the Board's March 2014 denial and remand the claim back to the Board for action in compliance with the Joint Motion.

In February 2015, the Veteran submitted additional medical evidence in support of his claim, along with a waiver of initial consideration of such evidence by the RO.  As such, the Board may proceed with the claim.  38 C.F.R. § 19.9(d)(3) (2015).


FINDING OF FACT

In giving the Veteran the benefit of the doubt, it is at least as likely as not that his bilateral upper extremity carpal tunnel syndrome/peripheral neuropathy is aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Carpal tunnel syndrome/peripheral neuropathy of the upper extremities was aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2014). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In the decision below, the Board has granted the claim for service connection for bilateral upper extremity carpal tunnel syndrome/peripheral neuropathy.  Therefore, no discussion of VA's duties to notify and assist is necessary.

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran is seeking service connection for bilateral upper extremity carpal tunnel syndrome/peripheral neuropathy.  He claims that this disability was caused or aggravated by his service-connected diabetes mellitus, type II. 

The Veteran's service treatment records are silent as to any complaints or treatment for bilateral upper extremity carpal tunnel syndrome/peripheral neuropathy. 

A September 2005 VA examination report reflects the Veteran's reported history of peripheral neuropathy beginning in 2003.  The VA examiner noted that the Veteran had progressive loss of strength in his arms and legs, as well as tingling and numbness due to diabetes mellitus, type II.  Examination of the peripheral nerves in the upper extremities was within normal limits, with motor function and sensory function within normal limits.  Bilaterally, upper extremity reflex testing revealed normal biceps jerk and triceps jerk.  The VA examiner provided no diagnosis for peripheral neuropathy because there was no pathology.

A February 2006 VA treatment record reflects that the Veteran reported weakness in the left upper extremity.  Subsequent diagnostic work in July 2006 found minimal plaques in the left carotid, which did not explain intermittent numbness in the left upper extremity.  In September 2006, the Veteran reported a three year history of sudden left arm plegia and numbness.  The VA treatment record assessed "rule out" vascular claudication in the left arm, arterial Doppler in the left arm, and small fiber polyneuropathy.  In December 2006, the Veteran again sought treatment for intermittent weakness in his left arm.  Examination determined that the Veteran had normal strength in the upper extremities, with normal deep tendon reflexes, bilaterally.  In May 2007, the Veteran reported improvement of neuropathic pain at the VA Medical Center, which assessed left S1 radiculopathy and small/large/autonomic fiber polyneuropathy.

A June 2007 VA examination report notes that the Veteran reported occasional numbness in both hands, mostly in the left hand, and weakness in the left arm.  The Veteran worked for a water department and had a history of alcohol and drug use until 1992.  The VA examiner found the Veteran well-nourished, with no evidence of anemia, cyanosis, clubbing of fingers, with central nervous system and motor function grossly intact, and without weakness or atrophy.  Reflexes were normal in both upper extremities.  A nerve conduction study revealed mild slowing of the left peroneal nerve of the lower extremity, compatible with diabetic neuropathy.

A July 2007 VA treatment note reflects that the Veteran was seen for an initial diagnosis of possible peripheral neuropathy.  He reported weakness in his left arm and left leg.  Mild slowing of the left peroneal nerve, compatible with diabetic neuropathy; prolonged left median motor nerve conduction velocity, compatible with early carpal tunnel-like syndrome; and left hemi-periodic weakness were diagnosed.  In August 2007, the Veteran was seen for chronic, intermittent left shoulder pain.  The diagnosis was early carpal tunnel syndrome in the left upper extremity.

In compliance with a February 2011 Board remand, the Veteran was afforded a VA examination for bilateral upper extremity peripheral neuropathy in March 2011.  The Veteran reported carpal tunnel syndrome in the upper extremities that required bilateral release surgery in May 2010 and worker's compensation.  The March 2011 VA examiner diagnosed bilateral carpal tunnel syndrome as the cause of bilateral upper extremity peripheral neuropathy.  The March 2011 VA examiner opined that the Veteran's current resolving bilateral upper extremity peripheral neuropathy was "less likely than not" permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service, including diabetes mellitus, type II.  Rather, the Veteran's disability was "at least as likely as not" a result of the resolving post-operative bilateral carpal tunnel syndrome that was treated as a worker's compensation condition.  The March 2011 VA examiner further explained that the natural progression was not altered or worsened by diabetes and stated that since a worker's compensation condition must be greater than 50 percent chance related to work, the condition was not caused by or permanently aggravated by a service-connected condition.

Pursuant to a March 2012 Board remand, the Veteran was afforded another VA examination to determine the etiology of his bilateral upper extremity peripheral neuropathy.  In an October 2012 VA addendum opinion, the VA examiner determined that the Veteran's bilateral upper extremity peripheral neuropathy was "less likely than not" a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge.  The October 2012 VA examiner concluded that it was "less than 50 percent likely" that increased manifestations of carpal tunnel or upper extremity neurologic disorder were due to service-connected diabetes mellitus, type II.  The October 2012 VA examiner opined that the Veteran did not have other characteristic findings consistent with diabetic peripheral neuropathy and, combined with the other evidence of carpal tunnel, failed to meet the "at least as likely as not standard."  However, the examiner concluded that the Veteran's upper extremity neurologic disability was permanently aggravated by the Veteran's service-connected diabetes mellitus and/or the Veteran's post-service activities and/or the risk in the general population.   

Pursuant to a March 2013 Board remand, the Veteran was afforded another VA examination in May 2013.  The May 2013 VA examination report reflects that the Veteran reported a diagnosis of bilateral carpal tunnel syndrome and subsequent bilateral wrist surgery, which improved his symptoms but did not return his hands completely to normal.  The May 2013 VA examiner noted that the Veteran's symptoms were very specific and only involved the distribution pattern of the median nerve, bilaterally, resulting in numbness, tingling, and weakness of the little, ring, and middle fingers.  Also noted were symptoms of diabetic peripheral neuropathy such as numbness and paresthesias and/or dysesthesias, bilaterally, in the lower extremities.  The March 2013 VA examiner determined that the Veteran did not have upper extremity peripheral neuropathy, but did have lower extremity peripheral sensory neuropathy of the sciatic nerve.  The March 2013 VA examiner opined that the Veteran's bilateral upper extremity neuropathy was due to carpal tunnel syndrome and was not related to his diabetes.  The VA examiner explained that the peripheral neuropathy was not caused by any service-connected experiences and although there may be a higher incidence of carpal tunnel syndrome in diabetics, carpal tunnel syndrome is not caused by diabetes per se.  Rather, diabetics are more prone to be obese and have edema and that this "may be" associated because it caused increased pressure in the carpal tunnel.  However, carpal tunnel syndrome is not caused by the direct effects of poor glucose control.  Moreover, the March 2013 VA examiner noted that the upper extremities neuropathy improved with the Veteran's carpal tunnel surgery, "a phenomenon that would not occur if due to diabetes."  The VA examiner further opined that the Veteran's service-connected lower-extremity neuropathy was less likely than not related to carpal tunnel syndrome and the upper extremity neuropathy was due to non-diabetic, nonservice-connected carpal tunnel syndrome and "less likely than not" related to his lower extremity neuropathy.

The Veteran submitted a January 2015 private medical opinion which states that the bilateral upper extremity carpal tunnel syndrome and neuropathy are more likely than not aggravated by his service-connected diabetes mellitus.  It was noted that the Veteran's records were reviewed and that in July 2007 nerve conduction velocity results were compatible with diabetic neuropathy.  Also noted was that the Veteran was at higher risk for developing carpal tunnel syndrome secondary to diabetes but since he has diabetic neuropathy he is twice as likely to have carpal tunnel syndrome as a complication of his diabetes.  
 
After reviewing the evidence of record, the Board finds that the evidence is in relative equipoise with respect to whether service connection is warranted for bilateral upper extremity carpal tunnel syndrome/peripheral neuropathy as secondary to service-connected diabetes mellitus, type II, on the basis of aggravation.  The probative evidence of record shows that it is at least as likely as not that the Veteran's bilateral upper extremity carpal tunnel syndrome/peripheral neuropathy is aggravated by his service-connected diabetes mellitus. 

[The Board notes that there is no evidence of record that the Veteran's bilateral upper extremity carpal tunnel syndrome/peripheral neuropathy is directly related to service.  In this regard, the Veteran's service treatment records are negative for complaints or treatment for carpal tunnel syndrome/bilateral upper extremity peripheral neuropathy, the first documentation of diagnosis for small fiber polyneuropathy was in September 2006, the Veteran did not provide any history of symptoms for peripheral neuropathy until 2003, almost 40 years after discharge from military service, and the only medical opinions as to direct service connection are against the claim, with supportive rationales.  Therefore, the preponderance of the evidence is against a claim of direct service connection for bilateral upper extremity peripheral neuropathy/carpal tunnel syndrome.]

However, the October 2012 VA opinion and the January 2015 medical opinion both state that the Veteran's bilateral upper extremity carpal tunnel syndrome/peripheral neuropathy are aggravated by the Veteran's diabetes mellitus.  While neither opinion necessarily provides a thorough rationale for the stated opinion, the Board finds that the evidence is at least in equipoise with respect to service-connection on a secondary basis, due to aggravation.  

Therefore, in giving the Veteran the benefit of the doubt, the probative evidence is at least in equipoise with respect to whether the Veteran's bilateral upper extremity peripheral neuropathy/carpal tunnel syndrome is aggravated by the service-connected diabetes mellitus, type II.  As such, service connection for bilateral upper extremity carpal tunnel syndrome/peripheral neuropathy on a secondary basis is granted.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral upper extremity carpal tunnel syndrome/peripheral neuropathy as secondary to service-connected diabetes mellitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


